     Case 2:17-cv-00094-RAJ Document 283 Filed 09/10/19 Page 1 of 2


 1                                                The Honorable Richard A. Jones

 2

 J

 4

 5

 6

 7
                   IN THE TINITED STATES DISTzuCT COURT
 8                   WESTERN DISTzuCT OF WASHINGTON
                                AT SEATTLE
 9

10                                   CASENO. C17-OOO94-RAJ
11                                   DECLARATION OF
                                     BRIAN C. KIPNIS REGARDING
L2                                   CERTIFICATION OF
                                     FULFILLMENT OF' MEET AND
13                                   CONFER REQUIREMENT RE:
              President of the       MOTION FOR ORDER
t4                                   AUTHORIZING PORTION OF
                                     ADMINISTRATIVE RECORD TO
15                                   BE FILED UNDER SEAL
                                     ILCR s(g)(3)(A)l
t6

t7

18

19

20

2l
22

23

24

25

26

27                                                        UNITED STATES DEPARTMENT oF JUSTICE
                                                     CIVIL DIVISIoN, OFFICE OF IMMIGRATION LITIGATIoN
                                                              Ben Franklin Station, P.O. Box 878
28                                                                 Washington, D.C.20044
                                                                      (202\ 6t6-4900
                  Case 2:17-cv-00094-RAJ Document 283 Filed 09/10/19 Page 2 of 2


 I   file the document under seal, to minimize the amount of material filed under seal, and to explore

 2   redaction and other alternatives to filing under seal. Following this discussion, the undersigned and

 J   Ms. Sepe agreed that a stipulated motion was the appropriate means for proceeding in regards to the

 4   sealing of a portion of the certified administrative record.

 5              I declare under penalty of perjury that the.foregoing is true and correct.

 6              Executed on this 10th day of September 2019 at Seattle, Washington.

 7

 8

 9

10

11


t2

13

t4
15

T6

t7

18

t9

20

2t

22

23

24

25

26

27                                                                                     UNITED STATES DEPARTMENT OF JUSTICE
     DECLARATION OF BRIAN C. KIPNIS REGARDING CERTIFICATION                       CIVIL DIVISIoN, OFFICE oF IMMIGRATIoN LITIGATIoN
                                                                                           Ben Franklin Station, P.O. Box 878
28   OF FULFILLMENT OF MEET AND CONFER                                                          Washington, D.C.20044
     REQUIREMENT RE: MOTION FOR ORDER AUTHORIZING                                                  (202) 6164900
     PORTION OF ADMINISTRATIVE RECORD TO BE FILED
     LTNDER SEAL [LCR s(e)(3)(A)] - 2
     (Case   No. C17-00094-RAJ)
